In this case the command of the alternative writ of mandamus is as follows:
"And we being willing that full and speedy justice be done in the premises do hereby command you, David Sholtz, J. M. Lee and W. V. Knott, as and constituting the Board of Administration of the State of Florida, J. M. Lee, as Comptroller of the State of Florida, and as Secretary of the Board of Administration of the State of Florida, and W. V. Knott as State Treasurer, and as County Treasurer ex officio of St. Lucie, Indian River and Martin County, political subdivisions of the State of Florida, do pay the aforesaid note of the Relators; together with interest as therein provided for from the moneys and interest aforesaid, and from other funds that may be found available; that the Respondents be restrained from making any further disbursements of said funds until further ordered by this Court; that the Respondents be required to approve and sign all necessary resolutions, papers, checks, warrants and vouchers requisite to the payment and disbursement of said funds, or that you show cause before the Supreme Court on the 7th day of August, 1934, why you refuse so to do." *Page 626 
That portion of the alternative writ which directs that respondents "be restrained from making any further disbursements of said funds until further order of this Court" is beyond the appropriate scope of a mandamus proceeding, therefore the alternative writ of mandamus should be quashed, with leave to amend in a manner not inconsistent with this opinion within ten days.
Alternative writ quashed with leave to amend in accordance with Court's opinion.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.